Title: To Alexander Hamilton from George Ingersoll, 24 March 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir.
            Westpoint March 24. 1799.
          
          I received your favour of the 14 Inst. requirg. my Opinion respecting the Company formerly belonging to Captain Littlefield now under the Command of Captain Nehh. Freeman.
          I beg leave to observe that Capt Freeman has taken great, good care, of the Company in full hopes of the General’s giving him the Command of the Company whenever the arrangment of the Regiment is Completed. If my recommendation has any weight with the  General, I think it would be for the good of service from every just principle that Capt Freeman should have the Company. I have ordered Captain Freeman to take the command and Muster it as his untill the further order of the General, beging it  may meet with his approbation.
          I am Sir with great respect your Most Obet Sert
          
            Geo Ingersoll Capt
            1st. Regt. A&E. Commandg
          
          Major Genl Alexr. Hamilton
        